Caporale, J.,
concurring.
Although I agree with the judgment reached by the majority, I write separately because its reference to the statement of the introducer of L.B. 220, 1963 Neb. Laws, ch. 397, § 1, p. 1258, and other unspecified so-called legislative history of Neb. Rev. Stat. § 70-1001 (Reissue 1990) is both unnecessary and, for the reasons developed in my concurrence in Omaha Pub. Power Dist. v. Nebraska Dept. of Revenue, 248 Neb. 518, 537 N.W.2d 312 (1995), improper.
In describing the policy considerations underlying its determination to establish the Nebraska Power Review Board and giving it the powers and duties set forth in the rest of the act, the Legislature enacted § 70-1001, which reads:
In order to provide the citizens of the state with adequate electric service at as low overall cost as possible, consistent with sound business practices, it is the policy of this state to avoid and eliminate conflict and competition between public power districts, public power and irrigation districts, individual municipalities, registered groups of municipalities, electric membership associations, and cooperatives in furnishing electric energy to retail and wholesale customers, to avoid and eliminate the duplication of facilities and resources which result therefrom, and to facilitate the settlement of rate disputes between suppliers of electricity.
I accept that if legislative intent is in question, an enacted policy statement such as the foregoing introductory language may be considered in resolving that issue. See, Shinrone Farms, Inc. v. Gosch, 319 N.W.2d 298 (Iowa 1982); Bricelyn School Dist. v. Board of Co. Commrs., 238 Minn. 53, 55 N.W.2d 597 *923(1952). However, such language must give way to the specific terms of the statutes composing the act. See Application of Atkinson, 291 N.W.2d 396 (Minn. 1980). See, also, State ex rel. Spire v. Public Emp. Ret. Bd., 226 Neb. 176, 410 N.W.2d 463 (1987) (legislative declaration of constitutionality did not overcome true unconstitutional nature of statute). Moreover, a preamble cannot enlarge the scope and operation of a statute. Smith v. Brookfield, 272 Wis. 1, 74 N.W.2d 770 (1956).
But no question of legislative intent is involved. This case presents no issue concerning the elimination of conflict and competition, or the duplication of facilities and resources which result therefrom, or any rate dispute. Thus, there is no issue which is cognizable by the power review board, and for that reason, the case does not fall within the purview of the preamble.
Stated another way, the contracts at issue no more come within the language of § 70-1001 than they come within the language of Neb. Rev. Stat. § 70-1101 (Reissue 1990), a part of the act dealing with the retail distribution of electric service.
Lanphier, J., joins in this concurrence.